Citation Nr: 1339552	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  07-31 804	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1.  Entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine to include as secondary to the service-connected right foot disability.

2.  Entitlement to service connection for depression to include as secondary to degenerative disc disease and degenerative joint disease of the lumbar spine and as secondary to the service-connected right foot disability.

3.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for headaches due to VA medical treatment following a cortisone injection in January 2000.

4.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a head laceration due to VA medical treatment following a cortisone injection in January 2000.

5.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for cervical spine disc disease due to VA medical treatment following a cortisone injection in January 2000.



6.  Entitlement to total disability rating for compensation based upon individual unemployability. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1983 to May 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In August 2012, the Board remanded the case for further development, some of which has not been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 






The claims of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine to include as secondary to the service-connected right foot disability, service connection for depression to include as secondary to degenerative disc disease and degenerative joint disease of the lumbar spine and as secondary to the service-connected right foot disability, and a total disability rating for compensation based upon individual unemployability are REMANDED to the RO via the Appeals Management Center. 


FINDINGS OF FACT

1.  On January 25, 2000, VA administered a cortisone injection in the Veteran's left shoulder after which he lost consciousness and fell, causing a head laceration, a neck injury, and headaches.

2.  There is no evidence that the Veteran signed informed consent prior to receiving the cortisone injection.


CONCLUSIONS OF LAW

1.  The criteria for disability compensation pursuant to 38 U.S.C.A. § 1151 for headaches due to VA medical treatment following a cortisone injection in January 2000 have been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2013).

2.  The criteria for disability compensation pursuant to 38 U.S.C.A. § 1151 for a head laceration due to VA medical treatment following a cortisone injection in January 2000 have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).




3.  The criteria for disability compensation pursuant to 38 U.S.C.A. § 1151 for cervical spine disc disease due to VA medical treatment following a cortisone injection in January 2000 have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the Board is granting the claims VCAA compliance need not be addressed further.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Principles

As the Veteran's claims under 38 U.S.C.A. § 1151 were received after October 1, 1997, the following statutory and regulatory provisions apply.

When a veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).




A claim based on additional disability due to medical treatment must meet the causation requirements.  To establish causation, the evidence must show that VA's treatment resulted in an additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.

Evidence

On January 25, 2000, VA administered a cortisone injection to the Veteran's left shoulder.  The record does not document informed consent prior to the injection.

After the injection, the Veteran was left alone to change his clothes.  At that time, he became dizzy, lost consciousness, and fell.  Within eighteen minutes after the injection, the Veteran was taken to the emergency room and treated for a deep laceration to the back his head.  

As VA destroys incident reports and investigational findings within three years, the report and findings pertaining to the Veteran's fall are unavailable.

VA medical records after January 25, 2000, show that the Veteran reported headaches associated with his head and neck injuries.

In September 2004, the Veteran had a cervical discectomy.  

In a letter August 2010, the VA physician who performed the cervical discectomy, stated that the fall on January 25, 2000, resulted in a history of subsequent neck problems, including the discectomy in September 2004.  

On VA examination in December 2010, the Veteran complained of a history of headaches since he fell on January 25, 2000.  



The VA examiner expressed the opinion that the head trauma severe enough to cause a deep head laceration and neck injuries could have caused the Veteran's headaches.  The VA examiner, however, ultimately expressed the opinion that the Veteran's headaches were less likely as not caused by the head injuries he sustained during the fall.  The rationale was that the severity of the Veteran's injuries was so poorly documented immediately after the fall that the record lacks sufficient evidence to evaluate the potential causal relationship between the fall and the Veteran's current headaches.  

Analysis

Additional Disabilities

To determine whether the Veteran has an additional disability, VA compares his condition immediately before the beginning of the medical treatment upon which the claim is based to his condition after such treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2013). 

In January 25, 2000, the Veteran receive a cortisone injection in his left shoulder.  On the question of whether the Veteran had any additional disability as a consequence of the injection, the record shows that after the injection he sustained a head laceration, a neck injury, and headaches, which is evidence of additional disabilities.

Causation

To establish causation, the evidence must show that the medical treatment administered by VA on January 25, 2000, resulted in the Veteran's additional disabilities.  Merely showing that he received treatment and that he has additional disabilities does not establish causation.  38 C.F.R. § 3.361(c).



As to the Veteran's head lacerations, VA emergency treatment records show that the Veteran suffered a deep laceration on the back of his head after he lost consciousness and hit his head several minutes after he was administered a cortisone injection, which is evidence of causation.

As to the Veteran's neck injury, the VA physician who treated the Veteran expressed the opinion that the fall on in January 25, 2000, resulted in a series of neck problems and subsequently with a cervical discectomy in 2004, which is evidence of causation.

As to the Veteran's headaches, a VA examiner expressed the opinion that the head trauma severe enough to cause a head laceration and neck injury could have caused the Veteran's headaches.  The VA examiner, however, ultimately conclude that the Veteran's headaches were less likely as not caused by the head injury the Veteran sustained during the fall.  The rationale was that the severity of the Veteran's injuries was so poorly documented immediately after the fall, that the record lacks sufficient evidence to evaluate the potential causal relationship between the fall and the Veteran's current headaches.  

The Veteran provided competent evidence that he began to experience headaches after the fall.  The Board has no reason to question the credibility of the statements as the statements are consistent with the medical evidence of record.

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  And the Veteran is competent to assert that headaches followed the head and neck injuries. 

In weighing the evidence of headaches after the fall, that headaches are capable of lay observation, and that the Veteran is competent to state that he began to experience headaches after the fall and that the Veteran is competent to offer an opinion on a simple medical condition against the less persuasive opinion of the VA examiner, the Board the finds that the evidence is sufficient to establish that the Veteran's headaches were caused by the fall.


Proximate Causation

There are two ways to meet the proximate causation requirement of section 1151(a)(1)(A).  First, VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1)(i).  

Second, VA furnished medical treatment without informed consent.  38 C.F.R. § 3.361(d)(1)(ii).

To determine whether there was informed consent, VA will consider whether VA substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1)(ii).

Pursuant to 38 C.F.R. § 17.32(c), informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.

The informed consent process must be appropriately documented in the health record.  38 C.F.R. § 17.32(d)(1).  A patient is required to sign an acknowledgment of consent for certain kinds of treatment, including that which requires injections of any substance into a joint space or body cavity.  38 C.F.R. § 17.32(d)(1)(v). 

As the cortisone injection administered on January 25, 2000, required an injection of a substance into the Veteran's shoulder, 38 C.F.R. § 17.32(d)(1) requires that signed, informed consent be appropriately documented in the health record.



The record, however, is absent evidence of signed, informed consent for the cortisone injection.  Additionally, the Veteran contends that he did not provide informed consent prior to the procedure. 

For these reasons, the Board finds that VA did not comply with the requirements of 38 C.F.R. § 17.32 for informed consent. 

The Board concludes that the Veteran has established proximate causation by demonstrating that VA furnished the cortisone injection without documenting the Veteran's signed, informed consent in the health record.  38 C.F.R. § 3.361(d)(1)(ii).

Conclusion

As the evidence shows that the Veteran sustained a head laceration, neck injuries, and headaches as a result of a cortisone injection administered by VA without documentation of signed, informed consent, the criteria for disability compensation pursuant to 38 U.S.C.A. § 1151 for a head laceration, neck injuries, and headaches due to VA medical treatment following a cortisone injection in January 2000 have been met. 

ORDER

Disability compensation pursuant to 38 U.S.C.A. § 1151 for headaches due to VA medical treatment following a cortisone injection in January 2000 is granted.

Disability compensation pursuant to 38 U.S.C.A. § 1151 for a head laceration due to VA medical treatment following a cortisone injection in January 2000 is granted.

3.  Disability compensation pursuant to 38 U.S.C.A. § 1151 for cervical spine disc disease due to VA medical treatment following a cortisone injection in January 2000 is granted.




REMAND

On the claim of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine to include as secondary to the service-connected right foot disability, the Board remanded the claim for further development in August 2012.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

On the claim of service connection for depression to include as secondary to degenerative disc disease and degenerative joint disease of the lumbar spine and as secondary to the service-connected right foot disability cannot be decided until the claim of service connection for the back disability is finally adjudicated.

And the claim for a total disability rating for compensation based upon individual unemployability cannot be decided until the other claims are finally adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current degenerative disc disease and degenerative joint disease of the lumbar spine is caused by or aggravated by the service-connected right foot disability?  





The Veteran's file must be made available to the VA examiner for review.  

2.  After the above development is completed adjudicate the claims, including whether the Veteran is entitled to a total disability rating for compensation based upon individual unemployability.  If any benefits sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


